



SECOND AMENDMENT TO TERM LOAN AGREEMENT




THIS SECOND AMENDMENT, dated as of May 23, 2017 (this “Agreement”), to the Term
Loan Agreement, dated as of March 1, 2016 (as amended, restated, extended,
supplemented or otherwise modified in writing from time to time, the “Term Loan
Agreement”), among American Assets Trust, Inc., a Maryland corporation, American
Assets Trust, L.P., a Maryland limited partnership (the “Borrower”), the lenders
from time to time party thereto, and U.S. Bank National Association, as
Administrative Agent. Capitalized terms used herein and not otherwise defined
herein shall have the meanings assigned to such terms in the Term Loan
Agreement.


WHEREAS, the parties hereto propose to amend certain provisions of the Term Loan
Agreement.


NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto agree as follows:


SECTION 1. Amendment to Term Loan Agreement. Subject to all of the terms and
conditions set forth in this Agreement, clause (b) of the definition of “Change
of Control” contained in Section 1.01 of the Term Loan Agreement is hereby
amended and restated in its entirety as follows:
“(b) [Intentionally omitted]”




SECTION 2.     Conditions to Effectiveness. This Agreement shall not become
effective until the date on which the Administrative Agent shall have received
counterparts of this Agreement duly executed by each of the Loan Parties, the
Administrative Agent and the Required Lenders.
SECTION 3.     Representations and Warranties. Each of the Loan Parties
reaffirms and restates the representations and warranties made by it in the Term
Loan Agreement, and the other Loan Documents, in each case, after giving effect
to the amendment to the Term Loan Agreement contemplated hereby, and all such
representations and warranties are true and correct in all material respects on
the date of this Agreement with the same force and effect as if made on such
date (except to the extent (i) such representations and warranties expressly
relate to an earlier date, in which case such representations and warranties
shall be true and correct as of such earlier date, (ii) any representation or
warranty that is already by its terms qualified as to “materiality”, “Material
Adverse Effect” or similar language shall be true and correct in all respects
after giving effect to such qualification and (iii) the representation and
warranties contained in subsections (a) and (b) of Section 5.05 of the Term Loan
Agreement shall be deemed to refer to the most recent statements furnished
pursuant to clauses (a) and (b), respectively, of Section 6.01 of the Term Loan
Agreement). Each of the Loan Parties additionally represents and warrants (which
representations and













--------------------------------------------------------------------------------





warranties shall survive the execution and delivery hereof) to the
Administrative Agent and the Lenders that:
(a)    it has the power and authority to execute, deliver and carry out the
terms and provisions of this Agreement and the transactions contemplated hereby
and has taken or caused to be taken all necessary action to authorize the
execution, delivery and performance of this Agreement and the transactions
contemplated hereby;
(b)    no consent of any Person (including, without limitation, any of its
equity holders or creditors), and no action of, or filing with, any governmental
or public body or authority is required to authorize, or is otherwise required
in connection with, the execution, delivery and performance of this Agreement,
except for the approvals, consents, exemptions, authorizations, actions, notices
and filings which have been duly obtained, taken, given or made and are in full
force and effect;
(c)    this Agreement has been duly executed and delivered on its behalf by a
duly authorized officer, and constitutes its legal, valid and binding obligation
enforceable in accordance with its terms, subject to bankruptcy, reorganization,
insolvency, moratorium and other similar laws affecting the enforcement of
creditors’ rights generally and the exercise of judicial discretion in
accordance with general principles of equity;
(d)    no Default or Event of Default has occurred and is continuing; and
(e)    the execution, delivery and performance of this Agreement will not (i)
contravene the terms of any of its Organization Documents; (ii) conflict with or
result in any breach or contravention of, or the creation of any Lien under, or
require any payment to be made under (A) any Contractual Obligation to which it
is a party or affecting it or its properties or the properties of any of its
Subsidiaries or (B) any order, injunction, writ or decree of any Governmental
Authority or any arbitral award to which it or its property is subject; or (ii)
violate any Law, except in each case referred to in clause (ii) or (iii) hereof,
to the extent the same could not reasonably be expected to have a Material
Adverse Effect.
SECTION 4.     Affirmation of Guarantors. Each Guarantor hereby approves and
consents to this Agreement and the transactions contemplated by this Agreement
and agrees and affirms that its guarantee of the Obligations continues to be in
full force and effect and is hereby ratified and confirmed in all respects and
shall apply to the Term Loan Agreement and all of the other Loan Documents, as
such are amended, restated, supplemented or otherwise modified from time to time
in accordance with their terms.
SECTION 5.     Costs and Expenses. The Borrower acknowledges and agrees that its
payment obligations set forth in Section 10.04 of the Term Loan Agreement
include the costs and expenses incurred by the Administrative Agent in
connection with the preparation, execution and delivery of this Agreement and
any other documentation




2





--------------------------------------------------------------------------------





contemplated hereby (whether or not this Agreement becomes effective or the
transactions contemplated hereby are consummated and whether or not a Default or
Event of Default has occurred or is continuing), including, but not limited to,
the reasonable fees and disbursements of Sidley Austin LLP, counsel to the
Administrative Agent.
SECTION 6.     Ratification.
(a)The Term Loan Agreement, as amended by this Agreement, and the other Loan
Documents remain in full force and effect and are hereby ratified and affirmed
by the Loan Parties. Each of the Loan Parties hereby (i) confirms and agrees
that the Borrower is truly and justly indebted to the Administrative Agent and
the Lenders in the aggregate amount of the Obligations without defense,
counterclaim or offset of any kind whatsoever, and (ii) reaffirms and admits the
validity and enforceability of the Term Loan Agreement, as amended by this
Agreement, and the other Loan Documents.
(b)    This Agreement shall be limited precisely as written and, except as
expressly provided herein, shall not be deemed (i) to be a consent granted
pursuant to, or a waiver, modification or forbearance of, any term or condition
of the Term Loan Agreement, any other Loan Document or any of the instruments or
agreements referred to in any thereof or a waiver of any Default or Event of
Default, whether or not known to the Administrative Agent or any of the Lenders,
or (ii) to prejudice any right or remedy which the Administrative Agent or any
of the Lenders may now have or have in the future against any Person under or in
connection with the Term Loan Agreement, any of the instruments or agreements
referred to therein or any of the transactions contemplated thereby.




3





--------------------------------------------------------------------------------





SECTION 7.     Modifications. Neither this Agreement, nor any provision hereof,
may be waived, amended or modified except pursuant to an agreement or agreements
in writing entered into by the parties hereto.
SECTION 8.     References. The Loan Parties acknowledge and agree that this
Agreement constitutes a Loan Document. Each reference in the Term Loan Agreement
to “this Agreement,” “hereunder,” “hereof,” “herein,” or words of like import,
and each reference in each other Loan Document (and the other documents and
instruments delivered pursuant to or in connection therewith) to the “Term Loan
Agreement”, “thereunder”, “thereof” or words of like import, shall mean and be a
reference to Term Loan Agreement as modified hereby and as each may in the
future be amended, restated, supplemented or modified from time to time.
SECTION 9.     Counterparts. This Agreement may be executed by the parties
hereto individually or in combination, in one or more counterparts, each of
which shall be an original and all of which shall constitute one and the same
agreement. Delivery of an executed counterpart of a signature page by telecopier
or electronic mail (in a .pdf format) shall be effective as delivery of a
manually executed counterpart.
SECTION 10.     Successors and Assigns. The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns.
SECTION 11.     Severability. If any provision of this Agreement shall be held
invalid or unenforceable in whole or in part in any jurisdiction, such provision
shall, as to such jurisdiction, be ineffective to the extent of such invalidity
or enforceability without in any manner affecting the validity or enforceability
of such provision in any other jurisdiction or the remaining provisions of this
Agreement in any jurisdiction.
SECTION 12.     Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK APPLICABLE TO
CONTRACTS EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.
SECTION 13.     Headings. Section headings in this Agreement are included for
convenience of reference only and are not to affect the construction of, or to
be taken into consideration in interpreting, this Agreement.
[The remainder of this page left blank intentionally]




4





--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Loan Parties, the Administrative Agent and the Lenders
have caused this Agreement to be duly executed by their respective authorized
officers as of the day and year first above written.


 
AMERICAN ASSETS TRUST, L.P.
BY:     AMERICAN ASSETS TRUST, INC., its General Partner
 
BY:
/s/ Robert F. Barton
 
 
Name: Robert Barton
 
 
Title: Chief Financial Officer
 
 
 
 
BY:
/s/ Adam Wyll
 
 
Name: Adam Wyll
 
 
Title: Senior Vice President





Signature Page to Second Amendment to Term Loan Agreement





--------------------------------------------------------------------------------






 
AMERICAN ASSETS TRUST, INC.
 
By:
/s/ Robert F. Barton
 
 
Name: Robert F. Barton
 
 
Title: Chief Financial Officer
 
 
 
 
By:
/s/ Adam Wyll
 
 
Name: Adam Wyll
 
 
Title: Senior Vice President
 
 
 
 
 
 
 
AMERICAN ASSETS TRUST
 
        MANAGEMENT LLC
 
PACIFIC DEL MAR ASSETS LLC
 
PACIFIC CARMEL MOUNTAIN ASSETS
 
        LLC
 
PACIFIC SOLANA BEACH ASSETS LLC
 
AAT DEL MONTE, LLC
 
BEACH WALK HOLDINGS LLC
 
ICW PLAZA MERGER SUB LLC
 
PACIFIC SOUTH COURT ASSETS LLC
 
PACIFIC TORREY DAYCARE ASSETS LLC
 
LANDMARK VENTURE JV, LLC
 
PACIFIC FIRECREEK HOLDINGS, LLC
 
IMPERIAL STRAND HOLDINGS, LLC
 
MARINER’S POINT HOLDINGS, LLC
 
BROADWAY 225 SORRENTO HOLDINGS,
 
        LLC
 
BROADWAY 225 STONECREST HOLDINGS, LLC
 
EBW HOTEL LLC
 
WAIKELE VENTURE HOLDINGS LLC
 
PACIFIC SANTA FE ASSETS LLC
 
SB CORPORATE CENTRE LLC
 
SB TOWNE CENTRE, LLC
 
AAT Solana 101, LLC
 
AAT Alamo Quarry, LLC
 
AAT Geary Marketplace, LLC
 
AAT Torrey Reserve 6, LLC
 
AAT Torrey Reserve 5, LLC
 
AAT Torrey 13-14, LLC
 
AAT Lloyd District, LLC
 
AAT Sorrento Pointe, LLC
 
Carmel Mountain Pad, LLC



Signature Page to Second Amendment to Term Loan Agreement





--------------------------------------------------------------------------------





 
Pacific Waikiki Assets LLC
 
AAT Waikele Center, LLC
 
Southbay Marketplace Holdings,
 
LLC
 
AAT Oregon Office I, LLC
 
 
 
 
By:
AMERICAN ASSETS TRUST, L.P., its Sole Member
 
 
AMERICAN ASSETS TRUST, L.P., its General Partner
 
 
 
 
By:
/s/ Robert F. Barton
 
 
Name: Robert F. Barton
 
 
Title: Chief Financial Officer
 
 
 
 
By:
/s/ Adam Wyll
 
 
Name: Adam Wyll
 
 
Title: Senior Vice President
 
 
 
 
 
 
 
CARMEL COUNTRY PLAZA, L.P.
 
 
 
 
By:
PACIFIC DEL MAR ASSETS LLC, its General Partner
 
By:
AMERICAN ASSETS TRUST, L.P., its Sole Member
 
By:
AMERICAN ASSETS TRUST, INC., its General Partner
 
 
 
 
By:
/s/ Robert F. Barton
 
 
Name: Robert F. Barton
 
 
Title: Chief Financial Officer
 
 
 
 
By:
/s/ Adam Wyll
 
 
Name: Adam Wyll
 
 
Title: Senior Vice President
 
 
 
 
 
 
 
PACIFIC CARMEL MOUNTAIN HOLDINGS, L.P.
 
 
 
 
By:
PACIFIC CARMEL MOUNTAIN ASSETS LLC, its General Partner



Signature Page to Second Amendment to Term Loan Agreement





--------------------------------------------------------------------------------





 
By:
AMERICAN ASSETS TRUST, L.P., its Sole Member
 
By:
AMERICAN ASSETS TRUST, INC., its General Partner
 
 
 
 
By:
/s/ Robert F. Barton
 
 
Name: Robert F. Barton
 
 
Title: Chief Financial Officer
 
 
 
 
By:
/s/ Adam Wyll
 
 
Name: Adam Wyll
 
 
Title: Senior Vice President
 
 
 
 
 
 
 
PACIFIC SOLANA BEACH HOLDINGS, L.P.
 
 
 
 
By:
PACIFIC SOLANA BEACH ASSETS LLC, its General Partner
 
By:
AMERICAN ASSETS TRUST, L.P., its Sole Member
 
By:
AMERICAN ASSETS TRUST, INC., its General Partner
 
 
 
 
By:
/s/ Robert F. Barton
 
 
Name: Robert F. Barton
 
 
Title: Chief Financial Officer
 
 
 
 
By:
/s/ Adam Wyll
 
 
Name: Adam Wyll
 
 
Title: Senior Vice President
 
 
 
 
 
 
 
ABW LEWERS LLC
 
 
 
 
By:
AMERICAN ASSETS TRUST, L.P., its Managing Member
 
By:
AMERICAN ASSETS TRUST, INC., its General Partner
 
 
 
 
By:
/s/ Robert F. Barton
 
 
Name: Robert F. Barton
 
 
Title: Chief Financial Officer
 
 
 



Signature Page to Second Amendment to Term Loan Agreement





--------------------------------------------------------------------------------





 
By:
/s/ Adam Wyll
 
 
Name: Adam Wyll
 
 
Title: Senior Vice President
 
 
 
 
 
 
 
ABW 2181 HOLDINGS LLC
 
 
 
 
By:
ABW LEWERS LLC, its Sole Member
 
By:
AMERICAN ASSETS TRUST, L.P., its Managing Member
 
By:
AMERICAN ASSETS TRUST, INC., its General Partner
 
 
 
 
By:
/s/ Robert F. Barton
 
 
Name: Robert F. Barton
 
 
Title: Chief Financial Officer
 
 
 
 
By:
/s/ Adam Wyll
 
 
Name: Adam Wyll
 
 
Title: Senior Vice President
 
 
 
 
 
 
 
 
AAT TORREY PLAZA, LLC
 
 
 
 
By:
ICW PLAZA MERGER SUB LLC, its Sole Member
 
By:
AMERICAN ASSETS TRUST, L.P., its Sole Member
 
By:
AMERICAN ASSETS TRUST, INC., its General Partner
 
 
 
 
By:
/s/ Robert F. Barton
 
 
Name: Robert F. Barton
 
 
Title: Chief Financial Officer
 
 
 
 
By:
/s/ Adam Wyll
 
 
Name: Adam Wyll
 
 
Title: Senior Vice President
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



Signature Page to Second Amendment to Term Loan Agreement





--------------------------------------------------------------------------------





 
PACIFIC SOUTH COURT HOLDINGS, L.P.
 
 
 
 
By:
PACIFIC SOUTH COURT ASSETS LLC, its General Partner
 
By:
AMERICAN ASSETS TRUST, L.P., its Sole Member
 
By:
AMERICAN ASSETS TRUST, INC., its General Partner
 
 
 
 
By:
/s/ Robert F. Barton
 
 
Name: Robert F. Barton
 
 
Title: Chief Financial Officer
 
 
 
 
By:
/s/ Adam Wyll
 
 
Name: Adam Wyll
 
 
Title: Senior Vice President
 
 
 
 
 
 
 
PACIFIC TORREY DAYCARE HOLDINGS, L.P.
 
 
 
 
By:
PACIFIC TORREY DAYCARE ASSETS, LLC, its General Partner
 
By:
AMERICAN ASSETS TRUST, L.P., its Sole Member
 
By:
AMERICAN ASSETS TRUST, INC., its General Partner
 
 
 
 
By:
/s/ Robert F. Barton
 
 
Name: Robert F. Barton
 
 
Title: Chief Financial Officer
 
 
 
 
By:
/s/ Adam Wyll
 
 
Name: Adam Wyll
 
 
Title: Senior Vice President
 
 
 
 
 
 
 
PACIFIC SANTA FE HOLDINGS, L.P.
 
 
 
 
By:
PACIFIC SANTA FE ASSETS LLC, its General Partner
 
By:
AMERICAN ASSETS TRUST, L.P., its Sole Member
 
By:
AMERICAN ASSETS TRUST, INC., its General Partner



Signature Page to Second Amendment to Term Loan Agreement





--------------------------------------------------------------------------------





 
 
 
 
By:
/s/ Robert F. Barton
 
 
Name: Robert F. Barton
 
 
Title: Chief Financial Officer
 
 
 
 
By:
/s/ Adam Wyll
 
 
Name: Adam Wyll
 
 
Title: Senior Vice President
 
 
 
 
 
 
 
LANDMARK VENTURE HOLDINGS, LLC
 
 
 
 
By:
LANDMARK VENTURE JV, LLC, its Sole Member


 
By:
AMERICAN ASSETS TRUST, L.P., its Sole Member


 
By:
AMERICAN ASSETS TRUST, INC., its General Partner


 
 
 
 
By:
/s/ Robert F. Barton
 
 
Name: Robert F. Barton
 
 
Title: Chief Financial Officer
 
 
 
 
By:
/s/ Adam Wyll
 
 
Name: Adam Wyll
 
 
Title: Senior Vice President
 
 
 
 
 
 
 
LANDMARK FIREHILL HOLDINGS, LLC
 
 
 
 
By:
PACIFIC FIRECREEK HOLDINGS, LLC, its Sole Member
 
By:
AMERICAN ASSETS TRUST, L.P., its Sole Member
 
By:
AMERICAN ASSETS TRUST, INC., its General Partner
 
 
 
 
By:
/s/ Robert F. Barton
 
 
Name: Robert F. Barton
 
 
Title: Chief Financial Officer
 
 
 
 
 
 



Signature Page to Second Amendment to Term Loan Agreement





--------------------------------------------------------------------------------





 
By:
/s/ Adam Wyll
 
 
Name: Adam Wyll
 
 
Title: Senior Vice President
 
 
 
 
 
 
 
PACIFIC WAIKIKI HOLDINGS, L.P.
 
 
 
 
By:
PACIFIC WAIKIKI ASSETS, LLC, its General Partner
 
By:
AMERICAN ASSETS TRUST, L.P., its Sole Member
 
By:
AMERICAN ASSETS TRUST, INC., its General Partner
 
 
 
 
By:
/s/ Robert F. Barton
 
 
Name: Robert F. Barton
 
 
Title: Chief Financial Officer
 
 
 
 
By:
/s/ Adam Wyll
 
 
Name: Adam Wyll
 
 
Title: Senior Vice President
 
 
 
 
 
 
 
ABW HOLDINGS LLC
 
 
 
 
By:
ABW LEWERS LLC, its Sole Member
 
By:
AMERICAN ASSETS TRUST, L.P., its Managing Member
 
By:
AMERICAN ASSETS TRUST, INC., its General Partner
 
 
 
 
By:
/s/ Robert F. Barton
 
 
Name: Robert F. Barton
 
 
Title: Chief Financial Officer
 
 
 
 
By:
/s/ Adam Wyll
 
 
Name: Adam Wyll
 
 
Title: Senior Vice President
 
 
 
 
 
 









Signature Page to Second Amendment to Term Loan Agreement





--------------------------------------------------------------------------------





U.S. BANK NATIONAL ASSOCIATION,
as Administrative Agent and as a Lender
 
 
 
 
By:
/s/ U.S. Bank National Association
 
 
 
 
 
 
 
 
 
 
 
 



Signature Page to Second Amendment to Term Loan Agreement





--------------------------------------------------------------------------------





PNC BANK, NATIONAL ASSOCIATION, 
as a Lender
 
 
 
 
By:
/s/ PNC Bank, National Association
 
 
 
 
 
 
 
 
 
 
 
 





Signature Page to Second Amendment to Term Loan Agreement





--------------------------------------------------------------------------------





WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender
 
 
 
 
By:
/s/ Wells Fargo Bank, National Association
 
 
 
 
 
 
 
 
 
 
 
 







Signature Page to Second Amendment to Term Loan Agreement



